MORROW, P. J.
Unlawful transportation of intoxicating liquor is the ott'ense; punishment fixed at confinement in the penitentiary for one year.
According to the state’s witness Jackson, the appellant was seen on a country road. The members of his family were m an automobile ne.arby. When observed by the witness, the appellant was a few feet from his ear and had something in a “cotton-picking” sack, which he dropped or laid upon the ground and then returned to his car. He drove a short distance, returned, covered the package with leaves, and departed. The witness went to the package and found that the sack contained two half gallon fruit jars of whisky.
Grady, the son of the appellant, testified that he was driving the car; that they left the main road and drove about three-fourths Df a mile and stopped the car; that the appellant went into the woods; that there was nothing in the car at any time during the trip; and that in leaving.the car the appellant took nothing with him. After the appellant had been in the bushes for about 10 minutes the witness Jackson passed and about the same time the appellant got in his car. Some time later they were arrested by Jackson. Other members of the appellant’s family testified in substance as did Grady. The appellant did not testify.
We do not feel authorized to disturb the verdict of a jury which has the approval of the learned trial judge.
The judgment is affirmed.